DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites limitations towards “the thermoformed film is a sheet of polyvinyl chloride”. This limitations were already introduced in claim 1.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1, 19, 21, 23, 35, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (US 6,725,610) in view of Moffitt (US 4,555,882).
Regarding claims 1 and 19, Murphy discloses a window sill flashing, comprising a first one-piece sill flashing 2 a central one piece sill flashing 4 and a second one-piece sill flashing 2 that are each a continuous shaped structure and the first and second piece sill flashing each include: 
(i) a base 3 having a substantially rectangular shape and a front edge and at least one side edge; (ii) a front flange 9 projecting perpendicularly downward from the front edge of the base; (iii) at least one side flange having a side surface 5 and a front surface 7, wherein the side surface 5 extends vertically from the at least one side edge of the base 3 and the front surface 7 is coplanar with the front flange 9 and extends perpendicularly from the side surface 5 (Fig 2, 3); the central one piece sill flashing 4 having a base having a substantially rectangular shape and a front edge (Fig 2); and 
wherein the first one-piece sill flashing 2, the central one piece sill flashing 4 and the second one-piece sill flashing 2 are each a formed unitary structure consisting essentially of a thermoformed film including polyvinyl chloride (Col 7, Lines 12-15).
Examiner wants to note that the transitional phrase “consisting essentially of” is being construed as equivalent to “comprising” absent a clear indication in the 
The product-by-process limitation “wherein the first one piece sill flashing and the second one piece sill flashing are each vacuum formed” would not be expected to impart distinctive structural characteristics to the window sill flashing. Therefore, the claimed window sill flashing is not a different and unobvious window sill flashing from Murphy. 
wherein the first one-piece sill flashing 2, the central one piece sill flashing 4 and the second one-piece sill flashing 2 are configured to partially overlap to produce the window sill flashing having a length generally equal to a width of a window opening (Fig 6); 
and wherein the thermoformed film of the first one-piece sill flashing, the central one piece sill flashing and the second one- piece sill flashing has a thickness in a range of about 7.5 mils to 35 mils (20 mil = 0.020 inches) (Col 7, Lines 43-45); wherein the base of the first one-piece sill flashing, the central one piece sill flashing and the second one-piece sill flashing has a lower surface adapted to be in direct contact with a bottom portion of the window opening (Fig 2); wherein the first one-piece sill flashing, the central one piece sill flashing and the second one-piece sill flashing are each free of a rear wall projecting from a rear edge of the base, opposite the front edge (Fig 2); wherein the first one-piece sill flashing, the central one piece sill flashing and the second one-piece sill flashing are each free of any metallic flanges, and free of any metallic coverings applied to the lower surface of the base or an upper surface of the base opposite the lower surface (Fig 2, 6), and 

Murphy discloses the window sill flashing comprising three one-piece sill flashings but does not disclose the window sill flashing comprising a first one-piece sill flashing and a second one-piece sill flashing. However, Moffitt discloses a window sill flashing comprising a first one-piece sill flashing 10a and a second one-piece sill flashing 10b that are configured to partially overlap to produce the window sill flashing (Fig 1, 2), (Col 2, Lines 6-8). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window sill flashing of Murphy to be formed of a first and second one piece sill flashing as taught by Moffitt, in order to provide as window sill flashing that will be easily installed by reducing the number of pieces.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 21, Murphy modified by Moffitt discloses as discussed in claim 1, as modified, the first one-piece sill flashing would overlap the second one-piece sill flashing so that the base of the first one-piece sill flashing overlaps the base of the second one-piece sill flashing and the front flange of the first one-piece sill flashing overlaps the front flange of the second one-piece sill flashing.
Regarding claim 23, Murphy modified by Moffitt discloses discloses as discussed in claim 1, Murphy further discloses the base of both the modified first one-piece sill flashing and the second one-piece sill flashing is free of dimples (Fig 2).
Regarding claim 35, Murphy discloses the bottom portion of the window opening includes a housewrap 84 (Fig 12).
Regarding claim 37, Murphy modified by Moffitt discloses the modified window sill flashing is configured to prevent an ingress of water into the window opening.
	
6.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (US 6,725,610) in view of Moffitt (US 4,555,882) and further in view of Restaino (US 6,045,921). Murphy modified by Moffitt discloses as discussed in claim 1, but does not disclose a silicone coating covers both the first one-piece sill flashing and the second one-piece sill flashing. However, Restaino teaches that is well known to have a plastic member (16) including a silicone coating to facilitate separation of the sheets while being stacked, (Figure 1), (Abstract, Column 4, Lines 10-13). Therefore, it would have been obvious to a person having ordinary skill in the arts at the time of the applicant’s invention to modify the plastic window sill flashing of Murphy and Moffitt to include a silicone coating as taught by Restaino in order to provide a relative ease of release between the window sill flashings during storage.

7.	Claims 22 and 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (US 6,725,610) in view of Moffitt (US 4,555,882) and further in view of Williams (US 6,401,402).
Regarding claim 22, Murphy modified by Moffitt discloses as discussed in claim 1, but does not disclose an adhesive tape is located on the overlap between the first one-piece sill flashing and the second one-piece sill flashing to seal a seam between the first one-piece sill flashing and the second one-piece sill flashing. However, Williams discloses a first one piece sill flashing and a second one piece sill flashing 1L, 2R located in an overlapping opposing relationship with one another to create a seam and completely cover the window frame opening; an adhesive tape 40 is located on the overlap between the first one-piece sill flashing and the second one-piece sill flashing to seal a seam between the first one-piece sill flashing and the second one-piece sill flashing, (Fig 6, 8), (Col 5, Lines 35-38). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second one piece sill flashing of Murphy and Moffitt to include an adhesive tape as taught by Williams, in order to join the opposing first one piece sill flashing and the second one piece sill flashing providing a better seal and an easier to install sill flashing assembly.
Regarding claim 34, Murphy modified by Moffitt discloses as discussed in claim 22, Williams further discloses the adhesive tape 40 is located on an upper surface opposite the lower surface of the first one-piece sill flashing and the second one-piece sill flashing at the overlap (Col 5, Lines 19-25); and
wherein the base of the modified first one-piece sill flashing is in direct contact with the base of the modified second one-piece sill flashing at the overlap without an adhesive therebetween.

8.	Claims 24, 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moffitt (US 4,555,882) in view of Williams (US 6,401,402), Van Ausdall (US 4,081,941), Restaino (US 6,045,921) and further in view of NPL “Exterior Siding, Trim and Finishes, Page 121”.
Regarding claim 24, Moffitt discloses a method of making and installing a window sill flashing, comprising: 
forming from a first common sheet of thermoforming film a first one piece plastic sill flashing that is continuous shaped structure (Fig 1, 2) which includes: 
i. a base 11a having a substantially rectangular shape and a front edge and at least one side edge; 
ii. a front flange 12a projecting perpendicularly downward from a front edge of the base; 
iii.  at least one side flange having a side surface 15a and a front surface 17a , wherein the side surface extends vertically from the at least one side edge of the base and the front surface is coplanar with the front flange 12a and extends perpendicularly from the side surface, (Fig 2);
forming from a second common sheet of thermoforming film a second one piece sill flashing that is continuous shaped structure (Fig 1, 2) which includes: 
i. a base 11b having a substantially rectangular shape and a front edge and at least one side edge; 
ii. a front flange 12b projecting perpendicularly downward from a front edge of the base; 
iii.  at least one side flange having a side surface 15b and a front surface 17b , wherein the side surface extends vertically from the at least one side edge of the base and the 
Examiner wants to note that the window sill flashing of Moffitt is made of molded ABS plastic that is considered to be a thermoforming film because plastic is capable of being formed by a thermoforming process.  Thus, the term “thermoforming” is being treated in accordance with MPEP 2113. 
Moffitt does not disclose the plastic sheet being vacuum formed; wherein the first one piece plastic flashing and the second one piece plastic sill flashing partially overlap and are in direct contact without an adhesive therebetween to produce the window sill flashing having a length generally equal to a width of the window opening; the thermoformed film of both the first one-piece sill flashing and the second one-piece sill flashing has a thickness in a range of 7.5- 35 mils; the first common sheet and the second common sheet are each a sheet of polyvinyl chloride.
However, Williams discloses a first one piece sill flashing and a second one piece sill flashing 1L, 2R located in an overlapping opposing relationship with one another in direct contact without an adhesive therebetween to create a seam and completely cover the window frame opening; and an adhesive tape 40 located over the seam to seal the seam, (Fig 6, 8), (Col 5, Lines 35-38). Therefore, it would have been obvious to substitute the extension that connects the first one piece sill flashing and the second one piece sill flashing as taught by Moffitt for the overlapping connection between first one piece sill flashing and the second one piece sill flashing with the adhesive tape over the seam as taught by Williams in order to join the opposing first one piece sill flashing and the second one piece sill flashing providing a better seal and 
Williams further teaches a first one piece sill flashing and the second one piece sill flashing 1L, 2R  formed of a thermoforming film having a thickness of 7.5 mils, (Figure 6, 8), (Column 3, Lines 23-26). Therefore, it would have been obvious to a person having ordinary skill in the arts at the time of the applicant’s invention to modify the sill flashing of Moffitt to have a thickness of 7.5 mils as taught by Williams in order to provide a member that is easy to cut and to conform to the shape of the sill and more specifically the corners.
Van Ausdall discloses a method of forming a protective cover 12 formed of ABS (thermoforming film) by a vacuum forming process, (Fig 1, 3), (Col 2, Lines 1-5). Therefore, it would have been obvious to substitute the process of forming the thermoforming film of Moffitt for the vacuum forming process as taught by Van Ausdall in order to form a thermoforming film flashing and since KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 USPQ.2d 1385 (Fed. Cir. 2005), cert. granted, 547 U.S. ____ (2006) has found that the substitution of one known process for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Examiner wants to note that Moffitt teaches a thermoforming film (ABS) that can be used to form a flashing using a vacuum forming method.

Moffitt and Williams disclose the first common sheet and the second common sheet being formed of a thermoforming film. It would have been obvious to one having ordinary skill in the art at the time of invention to use polyvinyl chloride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The particular type of material used to make the first common sheet and the second common sheet, absent any criticality, is only considered to be the use of a “preferred ” or “ optimum ” material out of a plurality of well-known materials that a person having ordinary skill in the art at the time the invention was made would have find obvious to provide using routine experimentation based, among other things, on the intended use of Applicant’s apparatus, i.e., suitability for the intended use of Applicant’s apparatus. See In re Leshin. 125 USPQ 416 (CCPA 1960) where the court stated that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.
Moffitt modified by Williams and Van Ausdall does not disclose a silicone coating to cover both the first one-piece sill flashing and the second one-piece sill flashing. However, Restaino teaches that is well known to have a plastic member (16) including a silicone coating to facilitate separation of the sheets while being stacked, (Figure 1), 
Moffitt discloses the step of applying a flashing P to a window opening such that the flashing P covers a bottom portion of the window opening and a portion of an exterior vertical section in which the window opening is located (Fig 1, 3); installing the first one piece sill flashing and the second one piece sill flashing such that they are located on the bottom portion of the window opening having the flashing P thereon (Fig 1, 3); wherein the modified thermoformed film at the base of both the first one piece sill flashing and the second one piece sill flashing is in direct contact with a bottom portion of the window opening having the flashing P thereon, (Fig 1, 3). Moffitt does not disclose the flashing P being a housewrap and the housewrap covering the bottom portion of the opening and a portion of an exterior wall. However, the NPL discloses that it was well-known in the art to employ “housewrap” material as a weather resistant barrier. Therefore, it would have been obvious to substitute the flashing of Moffitt for the housewrap as taught by NPL in order to wrap an exterior wall and window sill in such housewrap in order to achieve the stated, and thus predicable, result of providing an additional barrier to moisture and since KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 USPQ.2d 1385 (Fed. Cir. 2005), cert. granted, 547 U.S. ____ (2006) has found that the substitution of one known weather resistant 
The modified window sill flashing would have the thermoformed film at the base of both the first one piece sill flashing and the second one piece sill flashing in direct contact with a bottom portion of the window opening having the housewrap thereon.
Regarding claim 30, Moffitt discloses the first one-piece sill flashing and the second one-piece sill flashing each include a rear wall 13a, 13b which extends perpendicularly upward along a rear edge of the base 11a, 11b, opposite the front edge, and the rear wall is part of the continuous shaped structure (Fig 2).
Regarding claim 31, Moffitt modified by Williams and Van Ausdall discloses as discussed in claim 24, as modified, the first one-piece sill flashing would overlap the second one-piece sill flashing so that the base of the first one-piece sill flashing overlaps the base of the second one-piece sill flashing and the front flange of the first one-piece sill flashing overlaps the front flange of the second one-piece sill flashing.
Regarding claim 32, Moffitt modified by Williams and Van Ausdall discloses as discussed in claim 24, Williams further disclose an adhesive tape 40 is located on the overlap between the first one-piece sill flashing and the second one-piece sill flashing to seal a seam between the first one-piece sill flashing and the second one-piece sill flashing (Fig 8).
Regarding claim 33, Moffitt modified by Williams and Van Ausdall discloses as discussed in claim 24, the modified base of both the first one-piece sill flashing and the second one-piece sill flashing would be free of dimples.
9.	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moffitt (US 4,555,882) in view of Williams (US 6,401,402), Van Ausdall (US 4,081,941), Restaino (US 6,045,921) and further in view of NPL “Exterior Siding, Trim and Finishes, Page 121”and further in view Seelandt-Stasek (US 5,653,072). Moffitt modified by Williams, Laska and the NPL does not disclose the first one-piece sill flashing and the second one-piece sill flashing are each free of a rear wall projecting from a rear edge of the base, opposite the front edge. However, Seelandt-Stasek discloses a window sill free of a rear wall, (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sill flashing of Moffitt, Williams, Laska and the NPL to be free of a rear wall as taught by Seelandt-Stasek in order to provide a sill flashing that can be placed on an sliding door sill in order to protect it from damage. This would have the predictable and obvious benefit of providing a flatter surface on which to set items or pass items through the sliding door and could potentially save costs associated with fabricating a more complex and material-consuming structure having a rear wall (Patent Board Decision Page 12, Lines 3-12).

10.	Claims 36, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moffitt (US 4,555,882) in view of Williams (US 6,401,402), Laska (US 4,700,512), and further in view NPL “Exterior Siding, Trim and Finishes, Page 121”. 
Regarding claim 36, Moffitt modified by Williams and Laska discloses the claimed window sill flashing as discussed in the rejection of claim 1 above.

a)    a window opening which passes from an exterior of the wall to an interior of the wall, wherein the opening includes a surface which is a bottom portion extending from the exterior to the interior of the wall, and the bottom portion defines a width of the window opening, (Col 1, Lines 49-54), (Fig 1). Examiner notes that although Fig 1 shows the sill flashing placed on a floor, the sill flashing would be placed in a window opening in the same manner.
Moffitt further discloses b) a flashing (P) covering the exterior of the wall and a portion of an exterior vertical section in which the window opening is located (Fig 1, 3); wherein the flashing P that covers the bottom portion is integral with and continuous with the flashing P that covers the exterior vertical section in which the window opening is located (Fig 1, 3);
wherein the thermoformed film at the lower surface of the base of both of the first one-piece sill flashing and the second one-piece sill flashing is in direct contact with the bottom portion of the window opening having the flashing thereon (Fig 1, 3); 
wherein the modified first one-piece sill flashing is in direct contact with the second one-piece sill flashing at the overlap without an adhesive therebetween (Williams, Fig 8), (Col 5, Lines 35-38).
            Moffitt does not disclose the flashing being a housewrap, wherein the housewrap that covers the bottom portion is integral with and continuous with the housewrap that covers the exterior of the wall about the window opening. However, the NPL discloses that it is well-known in the art to employ “housewrap” material as a 
It would have been obvious to have the housewrap that covers the bottom portion integral with and continuous with the housewrap that covers the exterior of the wall about the window opening in order to enhance the weather protection by reducing the number of joints of the housewrap and since the use of a one piece construction instead of several pieces would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 38, Moffitt modified by Williams, Laska and the NPL discloses wherein the modified window sill flashing is configured to prevent an ingress of water into the window opening. Examiner notes that the modified device of Moffitt, Williams, Laska and the NPL would be structurally the same as the applicant's invention, and therefore, will inherently be capable of performing the same functions (prevent an ingress of water into the window opening).

11.	As an alternative, claims 24, 28-31, 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (US 6,725,610) in view of Moffitt (US 4,555,882), Givens (US 6,681,530) and further in view of Restaino (US 6,045,921).
Regarding claim 24, Murphy discloses a method of making and installing a window sill flashing, comprising: 
a) forming from a first common sheet of a thermoforming film a first one-piece sill flashing 2 that is a continuous shaped structure which includes: (1) a base 3 having a substantially rectangular shape and a front edge and at least one side edge; (ii) a front flange 9 projecting perpendicularly downward from the front edge of the base; (iii) at least one side flange having a side surface 5 and a front surface 7, wherein the side surface 5 extends vertically from the at least one side edge of the base 3 and the front surface 7 is coplanar with the front flange 9 and extends perpendicularly from the side surface 5 (Fig 2, 3); 
b) forming from a second common sheet of a thermoforming film a second one-piece sill flashing 2 that is a continuous shaped structure which includes: (1) a base 3 having a substantially rectangular shape and a front edge and at least one side edge; (ii) a front flange 9 projecting perpendicularly downward from the front edge of the base; (iii) at least one side flange having a side surface 5 and a front surface 7, wherein the side surface 5 extends vertically from the at least one side edge of the base 3 and the front surface 7 is coplanar with the front flange 9 and extends perpendicularly from the side surface (Fig 2, 3); forming from a third common sheet of a thermoforming film a central one piece sill flashing 4 having a base having a substantially rectangular shape and a front edge (Fig 2);

e) installing the first one-piece sill flashing 2, the central one piece sill flashing 4 and the second one-piece sill flashing 2 such that they are located on the bottom portion of the window opening having the housewrap thereon (Fig 2, 12);
wherein the first one-piece sill flashing 2, the central one piece sill flashing 4 and the second one-piece sill flashing 2 partially overlap and are in direct contact without an adhesive therebetween to produce the window sill flashing having a length generally equal to a width of the window opening (Fig 6, 7);
wherein the thermoformed film of the first one-piece sill flashing, the central one piece sill flashing and the second one- piece sill flashing has a thickness in a range of about 7.5 mils to 35 mils (20 mil = 0.020 inches) (Col 7, Lines 43-45); and 
wherein the first common sheet, the central one piece sill flashing and the second common sheet are each a sheet including polyvinyl chloride (Col 7, Lines 12-15); and wherein the thermoformed film at the base of the first one-piece sill flashing, the central one piece sill flashing and the second one-piece sill flashing is in direct contact with the bottom portion of the window opening having the housewrap 84 thereon (Fig 2, 12) and the first one-piece sill flashing, the central one piece sill flashing and the second one-piece sill flashing are free of any metallic flanges (Fig 2).
Murphy discloses the window sill flashing comprising three one-piece sill flashings, but does not disclose the window sill flashing comprising a first one-piece sill flashing and a second one-piece sill flashing. However, Moffitt discloses a window sill 
	Murphy modified by Moffitt does not disclose the step of vacuum-forming from a sheet of a thermoforming film the modified first one-piece sill flashing and second one-piece sill flashing. However, Givens discloses a method of forming a flashing formed of Polyvinyl chloride (vinyl) by a vacuum forming process, (Col 6, Lines 61-64). Therefore, it would have been obvious to substitute the process of forming the thermoforming film of Murphy for the vacuum forming process as taught by Givens in order to form a thermoforming film flashing and since KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 USPQ.2d 1385 (Fed. Cir. 2005), cert. granted, 547 U.S. ____ (2006) has found that the substitution of one known process for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Murphy modified by Moffitt and Givens does not disclose a silicone coating to cover both the modified first one-piece sill flashing and the modified second one-piece sill flashing. However, Restaino teaches that is well known to have a plastic member 
Regarding claim 28, Murphy modified by Moffitt, Givens and Restaino discloses wherein the modified first one-piece sill flashing and second one-piece sill flashing are each free of any metallic flanges, and free of any metallic coverings applied to the lower surface of the base or an upper surface of the base opposite the lower surface (Fig 2, 6).
Regarding claim 29, Murphy modified by Moffitt Givens and Restaino discloses wherein after forming, the modified first one-piece sill flashing and the modified second one-piece sill flashing are each free of a rear wall projecting from a rear edge of the base, opposite the front edge (Fig 2 of Murphy).
Regarding claim 30, Murphy modified by Moffitt Givens and Restaino discloses as discussed in claim 24, but does not disclose the first one-piece sill flashing and the second one-piece sill flashing each include a rear wall which extends perpendicularly upward along a rear edge of the base opposite the front edge, and the rear wall is part of the continuous shaped structure. However, Moffitt discloses the first one-piece sill flashing and the second one-piece sill flashing each include a rear wall 13a, 13b which extends perpendicularly upward along a rear edge of the base 11a, 11b, opposite the front edge, and the rear wall is part of the continuous shaped structure (Fig 
Regarding claim 31, Murphy modified by Moffitt Givens and Restaino discloses as discussed in claim 24, as modified, the first one-piece sill flashing would overlap the second one-piece sill flashing so that the base of the first one-piece sill flashing overlaps the base of the second one-piece sill flashing and the front flange of the first one-piece sill flashing overlaps the front flange of the second one-piece sill flashing.
Regarding claim 33, Murphy modified by Moffitt Givens and Restaino discloses as discussed in claim 24, the modified base of both the first one-piece sill flashing and the second one-piece sill flashing would be free of dimples.

12.	Claims 32 as an alternative is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (US 6,725,610) in view of Moffitt (US 4,555,882), Givens (US 6,681,530),  Restaino (US 6,045,921) and further in view of Williams (US 6,401,402). 
Regarding claim 32, Murphy modified by Moffitt Givens and Restaino discloses as discussed in claim 24, but does not disclose applying an adhesive tape on the overlap between the first one-piece sill flashing and the second one-piece sill flashing to seal a seam between the first one-piece sill flashing and the second one-piece sill flashing. However, Williams discloses a first one piece sill flashing and a second one 

13.	As an alternative, claims 36, 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (US 6,725,610) in view of Moffitt (US 4,555,882) and further in view of Givens (US 6,681,530). 
Regarding claim 36, Murphy discloses a wall 208 which is an outside wall of a building comprising: 
a) a window opening 206 which passes from an exterior of the wall to an interior of the wall, wherein the opening includes a surface which is a bottom portion extending from the exterior to the interior of the wall, and the bottom portion defines a width of the window opening (Fig 2); 
b) a housewrap 84, 84’, 84”covering the exterior of the wall and the bottom portion of the window opening 206, wherein the housewrap that covers the bottom portion is 
e) a window sill flashing, comprising a first one-piece sill flashing 2, a central one-piece sill flashing 4 and a second one-piece sill flashing 2 that are each a continuous shaped structure (Fig 2) and each include: (i) a base 3 having a substantially rectangular shape, an upper surface opposing a lower surface, a front edge, and at least one side edge; (ii) a front flange 9 projecting perpendicularly downward from the front edge of the base; (iii) at least one side flange having a side surface 5 and a front surface 7, wherein the side surface 5 extends vertically from the at least one side edge of the base 3 and the front surface 7 is coplanar with the front flange 9 and extends perpendicularly from the side surface 5 (Fig 2, 3); and wherein the first one-piece sill flashing, the central one-piece sill flashing and the second one-piece sill flashing are each a formed unitary structure consisting essentially of a thermoformed film including polyvinyl chloride(Col 7, Lines 12-15); 
wherein the thermoformed film at the lower surface of the base of the first one- piece sill flashing, the central one-piece sill flashing and the second one-piece sill flashing is in direct contact with the bottom portion of the window opening having the housewrap 84 thereon (Fig 12); 
wherein the first one-piece sill flashing, the central one-piece sill flashing and the second one-piece sill flashing partially overlap to produce the window sill flashing having a length generally equal to the width of a window opening (Fig 6, 7); wherein the first one-piece sill flashing is in direct contact with the central one-piece sill flashing at the overlap without an adhesive therebetween (Fig 6); and wherein the thermoformed 
Murphy discloses the window sill flashing comprising three one-piece sill flashings, but does not disclose the window sill flashing comprising a first one-piece sill flashing and a second one-piece sill flashing. However, Moffitt discloses a window sill flashing comprising a first one-piece sill flashing 10a and a second one-piece sill flashing 10b that are configured to partially overlap to produce the window sill flashing (Fig 1, 2), (Col 2, Lines 6-8). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window sill flashing of Murphy to be formed of a first and second one piece sill flashing as taught by Moffitt, in order to provide as window sill flashing that will be easily installed by reducing the number of pieces.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the first one-piece sill flashing is in direct contact with the second one-piece sill flashing at the overlap without an adhesive therebetween.
	Murphy modified by Moffitt does not disclose the step of vacuum-forming from a sheet of a thermoforming film the modified first one-piece sill flashing and second one-piece sill flashing. However, Givens discloses a method of forming a flashing formed of Polyvinyl chloride (vinyl) by a vacuum forming process, (Col 6, Lines 61-64). Therefore, it would have been obvious to substitute the process of forming the thermoforming film 
Regarding claim 38, Murphy modified by Moffitt and Givens discloses wherein the modified window sill flashing is configured to prevent an ingress of water into the window opening.
Regarding claim 39, Murphy modified by Moffitt and Givens discloses wherein the modified first one-piece sill flashing and second one-piece sill flashing are each free of any metallic flanges, and free of any metallic coverings applied to the lower surface of the base or an upper surface of the base opposite the lower surface (Fig 2, 6).
Regarding claim 40, Murphy modified by Moffitt and Givens discloses wherein the modified first one- piece sill flashing and the modified second one-piece sill flashing are each free of a rear wall projecting from a rear edge of the base, opposite the front edge (Fig 2).

Response to Arguments
14.	Applicant’s arguments with respect to claim(s) 1, 19-24, 28-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
8/16/2021 have been fully considered but they are not persuasive. 
	Applicant’s arguments with respect to claims 24, 29-38, 40 have been addressed in the Examiner’s Answer of 09/20/2019 and the Patent Board Decision of 10/29/2020.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
11/12/2021